Name: Commission Regulation (EC) No 526/2004 of 22 March 2004 amending the specification for a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (EspÃ ¡rrago de Navarra)
 Type: Regulation
 Subject Matter: marketing;  plant product;  agricultural structures and production;  regions of EU Member States;  consumption
 Date Published: nan

 Avis juridique important|32004R0526Commission Regulation (EC) No 526/2004 of 22 March 2004 amending the specification for a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (EspÃ ¡rrago de Navarra) Official Journal L 085 , 23/03/2004 P. 0003 - 0006Commission Regulation (EC) No 526/2004of 22 March 2004amending the specification for a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (EspÃ ¡rrago de Navarra)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 9 thereof,Whereas:(1) Pursuant to Article 9 of Regulation (EEC) No 2081/92, for the name EspÃ ¡rrago de Navarra, registered as a protected geographical indication by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(2), Spain has requested changes to the description and the geographical area.(2) Scrutiny of the request has shown that the amendments proposed are not minor.(3) According to Article 9 of Regulation (EEC) No 2081/92, the Article 6 procedure should accordingly be applied mutatis mutandis.(4) It is considered that the amendments proposed are consonant with Regulation (EEC) No 2081/92. Following their publication in the Official Journal of the European Union(3) the Commission has received no objection pursuant to Article 7 of that Regulation.(5) The amendments should therefore be registered and published in the Official Journal of the European Union,HAS ADOPTED THIS REGULATION:Article 1The amendments in Annex I to this Regulation are hereby registered and are published as required by Article 6(4) of Regulation (EEC) No 2081/92.A summary of the main points of the specification is given in Annex II to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1660/2003 (OJ L 234, 20.9.2003, p. 10).(3) OJ C 110, 8.5.2003, p. 20 (EspÃ ¡rrago de Navarra).ANNEX ICouncil Regulation (EEC) No 2081/92AMENDMENT OF THE SPECIFICATION OF A PROTECTED GEOGRAPHICAL INDICATION (Article 9)1. Registered name: EspÃ ¡rrago de Navarra PGI.2. Amendments requestedSpecification headings>PIC FILE= "L_2004085EN.000402.TIF">3. AmendmentsDescriptionAdd the following approved varieties: Dariana, Grolim, Steline and Thielim.Delete the following approved varieties: Blanco del Pais, Cito and Darbonne 2, 3 and 4.Fields may include up to 20 % non-approved varieties.Geographical areaAdd the following localities in respect of the Autonomous Community of Aragon: Biota, BoquiÃ ±eni, Luceni, Remolinos, SÃ ¡daba, Sos del Rey CatÃ ³lico and Uncastillo.Add the following localities in respect of the Autonomous Community of Navarre: AmÃ ©scoa Baja, AnsoÃ ¡in, Aoiz-Agoitz, Aranguren, BelascoÃ ¡in, Berrioplano, Burlada, Castillo-Nuevo, Ciriza, Cizur, Echarri, EchÃ ¡uri-Etxauri, EgÃ ¼Ã ©s, Elorz, Ezcabarte, Ezprogui, Galar, GuesÃ ¡laz, Huarte, Ibargoiti, Iza, Izagaondoa, JuslapeÃ ±a, Lana, Leache, Leoz, LezÃ ¡un, LizoÃ ¡in, LÃ ³nguida, Monreal, NoÃ ¡in, OlÃ ³riz, Olza, Orisoain, Pamplona-IruÃ ±a, Romanzado, Salinas de Oro, Tiebas-Muruarte de Reta, Unciti, UnzuÃ ©, UrraÃ ºl Bajo, Urroz, Vidaurreta, Zabalza and Zizur.4. Date of receipt of the full application: ES/00098 - 14.11.2002ANNEX IISUMMARYCouncil Regulation (EEC) No 2081/92"ESPÃ RRAGO DE NAVARRA"PDO ( ) PGI ( X)National application No: -1. Responsible department in the Member State:Name: SubdirecciÃ ³n General de Sistemas de Calidad Diferenciada. DirecciÃ ³n General de AlimentaciÃ ³n. SecretarÃ ­a General de Agricultura y AlimentaciÃ ³n del Ministerio de Agricultura, Pesca y AlimentaciÃ ³n de EspaÃ ±a.Address: Paseo Infanta Isabel, 1 - E-28071 MadridTelephone: (34-91) 347 53 94Fax: (34-91) 347 54 10E-mail: mvegaalv@mapya.es2. Applicant group:2.1. Name: Consejo Regulador de la DenominaciÃ ³n EspecÃ ­fica "EspÃ ¡rrago de Navarra" (Regulating body of the "EspÃ ¡rrago de Navarra" specific designation)2.2. Address: Avda. Serapio Huici, 22 - E-31610 VillavaTelephone: (34-94) 801 30 45Fax: (34-94) 801 30 462.3. Composition: Producer/processor (X) other ( )3. Type of product: Vegetables - Category 1.84. Specification:(Summary of requirements pursuant to Article 4(2))4.1. Name: "EspÃ ¡rrago de Navarra" (Navarre asparagus)4.2. Description:Tender, fresh shoots of Asparragus officinalis L, purplish, white or green, of the varieties "Argenteuil", "Dariana", "Desto", "Cipres", "Grolim", "Juno", "Steline" and "Thielim", for consumption when fresh or preserved, of set length, diameter and class.Fields may include up to 20 % non-approved varieties.4.3. Geographical area:In the central Ebro valley, the production area covers 263 municipalities in Navarre, Rioja and Aragon.4.4. Proof of origin:Plantations duly registered; processing in registered factories in the production area; labels and numbered designation labels issued by the regulating body.4.5. Method of production:Asparagus from registered plantations, harvested and transported to the factories by means that preserve the condition and freshness of the product; it is processed under conditions established by the regulating body.4.6. Link:The asparagus is grown in clay or open clay soils with slightly basic pH; the climate is continental with Mediterranean influence and the mean temperatures are 13 to 14 oC. Use of appropriate cultivation, harvesting and production techniques, which are inspected.4.7. Inspection body:Name: Consejo Regulador de la DenominaciÃ ³n EspecÃ ­fica EspÃ ¡rrago de NavarraAddress: Avda. Serapio Huici, 22E-31610 VillavaTelephone: (34-94) 801 30 45Fax: (34 94) 801 30 464.8. Labelling:Labels must be authorised by the regulating body. The words "DenominaciÃ ³n EspecÃ ­fica EspÃ ¡rrago de Navarra" must appear. Numbered labels certifying designation are issued by the regulating body.4.9. National requirements:Law 25/1970 of 2 December 1970. Order of 13 July 1993 approving the EspÃ ¡rrago de Navarra specific designation and its regulating body.EC No: ES/0098/94.01.24Date of receipt of the full application: 19.11.2003